﻿I should like, on behalf of the Ethiopian delegation, to congratulate Ambassador Wechmar on his unanimous election to the presidency of the thirty-fifth session of the General Assembly. We are confident that, with his wide experience, he will effectively guide the important deliberations of this session to a positive and fruitful conclusion.
84.	My delegation would also like to take this opportunity to convey, through him, to his predecessor Ambassador Salim Ahmed Salim, our profound admiration for his efficient and able guidance of the thirty-fourth session and the special sessions held this year
85.	I wish also to pay a tribute to Mr. Kurt Waldheim, who, in the discharge of his responsibilities, continues to display tireless efforts to further the aims and purposes of our Organization.
86.	It is with joy and pride that I welcome, on behalf of the Ethiopian delegation, the newly independent States of Zimbabwe and Saint Vincent and the Grenadines into the family of nations. Nothing could be more gratifying than to see among us here the delegation of the African State of Zimbabwe, symbolizing the triumph of a heroic people which went through a gruelling experience in their bitter and determined struggle for freedom and independence. We hail their resounding victory as our own, just as we hailed their arduous struggle as a common African struggle for freedom, equality, justice and social progress.
87.	The banner of hope for freedom in southern Africa is now flying higher than ever before. With each passing day the noose around the neck of apartheid is getting increasingly tight. Nevertheless, obstinate as it is, the racist regime in Pretoria is not disposed to heed reason and abandon its repugnant practices easily. Futile attempts continue to be made by the architects of apartheid, in collusion with their imperialist collaborators, to perpetuate this vile and pernicious system. We have no doubt that, had it not been for the overt and covert political, economic, technological and military—including nuclear—collaboration by well-known Western Governments and their transnational corporations, the criminal gang in Pretoria would have long ago been a thing of the past.
88.	Despite such wide-ranging collaboration, the struggle of the people of South Africa and that of the Namibian people, under the leadership of their respective liberation movements, is gathering momentum. Ethiopia is convinced that Pretoria's obdurate resistance to the exercise by the Namibian people, under the leadership of their sole authentic and legitimate representative, SWAPO, of their rights to self-determination and independence, will only contribute to the further intensification of the determined armed struggle, which, in the case of Zimbabwe, is destined to be crowned with resounding victory.
89.	This year, as we observe the twentieth anniversary of the adoption of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples, we strongly urge the Security Council to take action on enforcement measures against the South African regime, under Chapter VII of the Charter, with a view to ending the illegal occupation of Namibia.
90.	With regard to Western Sahara, Ethiopia strongly believes that the OAU, which is already seized of the problem, should be given full support in its efforts to achieve a just solution within the framework of its relevant decisions and those of the United Nations.
91.	The conspiracy to deny the people of Palestine the exercise of their inalienable rights and imperialist encouragement of the illegal occupation by Israel of Arab territories continue to pose a grave threat to international peace and security.
92.	That the belligerence and intransigence of Israel have continuously increased is, indeed, amply demonstrated by the proliferation of new settlements in occupied Arab lands, culminating in the annexation of the eastern part of Jerusalem as part of the "eternal capital" of the State of Israel.
93.	Ethiopia reiterates here its long-standing position that no just and durable peace can be achieved in the Middle East until Israel complies with the numerous relevant resolutions and decisions of the United Nations, including the resolution adopted at the seventh emergency special session of the General Assembly.
94.	Ethiopia would like to reiterate that only the complete withdrawal of Israel from all Arab territories occupied since 1967 and the exercise by the Palestinian people of their inalienable right to self-determination and a homeland in Palestine will ensure durable peace in the region.
95.	Similarly, Ethiopia supports the unity and territorial integrity of the non-aligned countries of Cyprus and Lebanon as well as the peaceful reunification of the Korean people.
96.	We extend our solidarity to the peoples of Kampuchea, Laos and Viet Nam and fully support the joint formula advanced by them for the normalization of relations and the maintenance of peace and security in their region.
97.	We reiterate our unreserved solidarity with the revolution of Afghanistan, aimed at demolishing an oppressive and archaic feudal system and replacing it by a new progressive order. We stand by the side of the Afghan people in their determined struggle to defend the gains of their revolution and preserve their sovereignty, territorial integrity and national independence.
98.	The problem of economic growth and social development has both internal and external dimensions. We in Ethiopia are at this very moment striving to build a just and equitable system that will correspond to our actual needs and aspirations. Indeed, the fundamental structural changes we have been implementing ever since the onset of our revolution in 1974 have been aimed at effectively ensuring the basic human rights of the formerly downtrodden Ethiopian masses and raising their standard of living.
99.	The Ethiopian people, having organized themselves effectively, are today exerting maximum efforts to bring about wide-ranging economic, social and cultural development. I am proud to say that we are encouraged by the concrete results attained so far in the sphere of economic and social development and in the all-out war we have declared against illiteracy. In the short span of less than two years, over 7 million Ethiopians have been enabled to read and write. It was, therefore, with modest satisfaction that Ethiopia accepted the UNESCO medal of merit for 1980 in the field of combating illiteracy. While our objective is completely to eradicate illiteracy from the face of Ethiopia within the next seven years, judging by our achievements so far, we have every hope of accomplishing the task well ahead of the deadlines we have set for ourselves.
100.	The holding of the First Congress of the Commission for Organizing the Party of the Working People of Ethiopia and the official launching of its activities is a historic land-mark in the progress of the Ethiopian Revolution. In addition to the All-Ethiopia Peasants' Association and the All- Ethiopia Trades Union, which have been established at the national level in the past few years, the establishment of youth and women's associations has provided a firm and unshakeable foundation for our popular revolution.
101.	Our objective to speed up the social and economic transformation of our country has, however, been impeded by incessant acts of aggression perpetrated against our country, which have unavoidably forced us to divert scarce resources from development projects to national defence. Furthermore, recurrent drought and other natural calamities have also severely affected our people.
102.	Despite our best efforts, we have come to the conclusion that the reconstruction of a war-devastated economy and the repatriation and resettlement of refugees and war- displaced people are beyond our means. In this regard Ethiopia's needs and requirements have been assessed by various United Nations missions, whose reports have become documents of the United Nations.
103.	Over and above its efforts at the national level, Ethiopia is widely co-operating with practically all of its neighbours. In this connection, I am happy to note that we have established mutually beneficial joint development projects with Kenya, Djibouti and the Sudan. Nevertheless, it remains a hard fact of life that, unless corresponding changes are made in international economic relations at the global level, not much appreciable headway can be made in transforming the internal structure of the vast majority of the developing countries.
104.	The international monetary disorder, the deepening global recession, rampant inflation, severe unemployment, adherence to restrictive international trade policies, persistent problems of imbalance in international payments and - sluggish world economic growth are some of the symptoms of the state of economic affairs which characterize the external structure.
105.	Moreover, a gloomy scenario in international economic relations was underlined by the failure of the eleventh special session of the General Assembly to reach agreement on a new global round of negotiations on which much hope had been pinned.
106.	The economic and financial situation of the least developed countries has increasingly and dangerously been deteriorating, to the point where many of them face economic disruption and chaos. Most of them have, in fact, been kept out of the mainstream of international economic activities as a result of their structural handicaps and other serious limitations.
107.	The grim situation of the least developed countries is further aggravated by the energy problem and by natural and man-made calamities. All these cast a dark shadow of peril and catastrophe over the future of a large portion of mankind. That is why we continue to insist on the restructuring of the existing unjust international economic order.
108.	The year 1980 has been marked by a dangerous reversal of the process of detente, the escalation of tension, the revival of the cold war and an ever greater risk of nuclear confrontation. As the General Assembly is about to adopt a declaration on the second Disarmament Decade and launch preparations for the second special session devoted to dis-armament, to be held in 1982, the disquieting reality of the world today is that the arms race, particularly in the nuclear field, has continued unabated.
109.	Ethiopia strongly supports the proposal made by the Union of Soviet Socialist Republics and strongly urges that the international community redouble its efforts to reduce the present level of global tension and to avert a nuclear catastrophe by taking concrete and urgent measures.
110.	Currently, imperialism is deploying all types of sophisticated weapons systems in many parts of the world. The Indian Ocean has never before been so congested with warships, aircraft carriers, their escorts and assault troops. The Persian Gulf area, the Middle East region and the Red Sea have also become the depots of the deadly weapons of imperialism. Alliances are being hastily formed, existing bases expanded and new ones acquired to serve as springboards for encirclement, destabilization and outright military aggression, in contravention of the decisions of the OAU, the United Nations and the non-aligned movement declaring the Indian Ocean as a zone of peace.
111.	The imperialist circles not only have intensified the arms race but also have defiantly arrogated to themselves the right to declare any region of the world a zone of their vital interest. Consequently, extensive military preparations are under way, including the formation of a quick intervention force.
112.	Thus, an ominous development is in the offing in the regions of the Red Sea, the Persian Gulf and the Indian Ocean. Having as its main target the States of the Red Sea, the Persian Gulf and the Indian Ocean region, the quick intervention force poses a grave threat to the sovereignty, independence and territorial integrity of those States and to their right freely to engage in international economic activities.
113.	In pursuit of its imperialist objectives, the United States of America has recently acquired new military bases in Berbera, Kismayu, Mogadishu and elsewhere within Somalia, just over 100 miles from Ethiopia's borders. This dangerous development not only aggravates the already explosive situation prevailing in the Horn of Africa but also poses a direct and imminent threat to the sovereignty and territorial integrity and to the popular revolution of Ethiopia. With contingents of its quick intervention forces concentrated at Berbera, Kismayu and Mogadishu, the United States has in effect taken a direct-assault position against Ethiopia and all those countries in the region which refuse to submit to imperialist domination and pursue an independent path of social and economic development.
114.	While no one could be surprised at Mogadishu's outright betrayal of African and Arab causes, we consider the United States' military collaboration agreement with a fanatic, expansionist regime as nothing less than open abetting and encouragement of expansionism and war in the Horn of Africa. Clearly, this is an insult and a challenge to the collective will of Africa, whose unequivocal opposition to foreign military bases was eloquently stated to the Assembly on 24 September by Mr. Siaka Stevens, President of the Republic of Sierra Leone and current Chairman of the OAU.
115.	Despite the strongest protest which my Government had lodged with the United States Government against the newly established Washington-Mogadishu military axis, only yesterday it was reported that Washington had decided to proceed with the delivery of weapons to the expansionist aggressors in Mogadishu. The United States Government is pursuing this hostile policy against Ethiopia in full knowledge of the fact that, even as I am speaking now, Somalia's regular troops are engaged in wanton acts of killing and destruction. In the circumstances, I wish to underscore that socialist Ethiopia will hold the Government of the United States fully responsible for the consequences of its ill- advised decision. The United States will be held entirely responsible for the tension, conflict situations and actual wars that it is promoting in the Horn of Africa.
116.	As a country that is still being victimized by aggression instigated and financed by imperialism—an aggression in which thousands of Ethiopians have been killed and maimed, billions of dollars' worth of property destroyed and over 2 million people displaced—Ethiopia has already alerted the international community to these grave developments. My head of State, Comrade Chairman Mengistu Haile Mariam, has expressed his serious concern over these ominous developments by dispatching high-level delegations to the current Chairmen of the OAU and the non- aligned movement and to several Governments around the world. We have also apprised the Secretary-General of the United Nations of the implications of these developments for international peace and security.
117.	With the introduction of the United States intervention force into the Horn of Africa, the age-old struggle of the Ethiopian masses in defence of their independence has entered a new and critical phase. The territory of Somalia, which was used by Italian fascism as the staging ground for aggression and invasion against my country, is today being used as a spring-board for imperialist intervention against Ethiopia.
118.	With the ending of colonialism in Africa and, more specifically, with the creation of Somalia as an independent State in 1960, Ethiopia hailed and welcomed the new African State in the earnest belief that the tragic episodes of expansionist wars perpetrated in our region by the colonial Powers for far too long had, at last, been permanently removed. Regrettably, however, Somalia, inheriting a legacy of expansionist dreams from its colonial mentors, devoted its entire human and material resources to the realization of that dream. It is a supreme irony that members of the present ruling clique of Somalia, whose loyal and active services in Mussolini's invasion forces for the colonization of Ethiopia are well known, should make the ludicrous allegation that Ethiopia, whose impeccable anti-colonial struggle is a matter of record, has collaborated with colonial Powers. The truth is that Somalia's active and fanatical pursuit of the policy of expansion and territorial aggrandizement has been and remains the root cause of repeated tension and wars in our region. All the three immediate neighbours of Somalia, namely, Ethiopia, Kenya and Djibouti, have been and remain the targets of Somalia's expansionist policy.
119.	During the 20 years of Somalia's existence as an independent State, a ceaseless campaign of slander, repeated wars of aggression and countless acts of terror, subversion and sabotage have been unleashed by Somalia against its neighbours, more particularly against Ethiopia. Each time, Ethiopia has exercised maximum restraint. Successive regimes in Mogadishu, however, continued the infiltration of their soldiers into Ethiopia for the purpose of wanton destruction of human life and property.
120.	Africa's position on the grave situation obtaining in our region has been clear and unequivocal. As reported to this Assembly by the current Chairman of the OAU on 24 September, Africa has fully grasped the gravity of the situation and its implications for the maintenance of international peace and security. The specific conditions for peace and the normalization of relations between the two countries, as outlined by the OAU Committee and as subsequently reported to this Assembly, are the following: recognition of territorial integrity, non-interference in domestic affairs, peaceful settlement of disputes, prohibition of subversion, and inviolability of borders inherited on decolonization.
121.	Expansionist Somalia, however, has once again arrogantly rejected the principled and wise counsel of Africa. It has, in fact, shown its defiance of the African family of nations by intensifying its acts of armed aggression. Its impudent and persistent violations of the cardinal principles of state sovereignty and territorial integrity enshrined in the Charter of the United Nations, and its repudiation of the very resolution of the United Nations to which it owes its creation within its present borders, lead us to question the legal basis of the State of Somalia and its continued membership of this Organization.
122.	Somalia's membership of the non-aligned movement, whose primary objective of peace it has trampled upon by offering military bases and facilities to a superpower and in the service of a military bloc, should be seriously reconsidered. The fact that some Arab States have already questioned its membership of the League of Arab States is a clear manifestation of the unprincipled, irresponsible and mercenary nature of Somalia's ruling clique.
123.	The short-term and the long-term interests of Somalia lie not in contemptuous disregard and impudent violation of the norms and principles governing international relations but rather in adherence to, and full compliance with, the cardinal principles of the Charter of the. United Nations and that of the OAU, as well as the policy of non-alignment.
124.	As a founding Member of the United Nations, the OAU and the non-aligned movement, Ethiopia has a record of scrupulous compliance with the principles of the Charter and the decisions of these organizations. We come to the United Nations to contribute to the collective efforts of Member States aimed at advancing the causes of peace and international co-operation and not to engage in polemics with the representatives of the irresponsible ruling clique in Mogadishu. Ethiopia has exercised maximum restraint in the face of constant provocation and aggression. War drums are again beating in the Horn of Africa, and Ethiopia's patience and restraint are not without limits. We urge those Powers bent on using the bellicose regime in Mogadishu as an agent of destabilization to weigh the consequences of their odious acts, which could have serious repercussions on international peace and security. Ethiopia cannot and should not be expected to endlessly divert its scarce human and material resources from development needs to fend off continuously an expansionist adventurer and its imperialist allies. Ethiopia will, indeed, be compelled to take such necessary measures as will ensure durable peace and security and preserve its sovereignty, independence and territorial integrity.
125.	With respect to the question of refugees, the regime in Mogadishu, which has lost all credibility, claims that it is harbouring 1.5 million so-called "Ethiopian refugees" in its territory. A regime that so dramatically demonstrated its ability to convert its entire regular army into what it conveniently calls a liberation movement is now engaged in parading its nomads, orphans, widows and drought victims in relief camps and labelling them "Ethiopian refugees". The assistance it receives by such devious means from well- intentioned members of the international community is then shamelessly diverted to feed its army of aggression. The international community is thus duped into indirectly supporting Somalia's wars of expansion. My Government categorically rejects this sinister machination and denounces it vigorously.
126.	As the international community is well aware, Ethiopia has declared a general amnesty for all its nationals who happen to be in neighbouring countries. In this regard, thanks to the good offices of the United Nations High Commissioner for Refugees and the unfailing co-operation of the Government of the Democratic Republic of the Sudan and that of the Republic of Djibouti, the process of voluntary repatriation of genuine Ethiopian refugees from the two neighbouring countries is being implemented. Whereas Ethiopia has asked for the prompt release and speedy repatriation of those Ethiopians who were forcibly abducted by the invading forces of Somalia, the question of repatriating those falsely labelled "Ethiopian refugees" by Somalia, however, does not arise, for the obvious and simple reason that they are nationals of Somalia herded into concentration camps for the sole purpose of extorting funds from the international community.
127.	In conclusion, permit me to make a brief reference to a recent remark by my head of State, Comrade Chairman Mengistu Haile Mariam, who, in articulating Ethiopia's policy of peace and co-operation, said:
"As has been repeatedly emphasized at various United Nations forums and the conferences of the non-aligned
movement and the OAU, our struggle is always to foster friendship and co-operation based on justice, equality and peace among governments and peoples, non-interference in each other's internal affairs, respect for the independence and territorial integrity of all countries, and the peaceful resolution of conflicts among nations..."
128.	This is the clear policy to which socialist Ethiopia is unswervingly committed. As I pointed out earlier in my statement, that policy of peace and co-operation is continuously being translated into practical action in Ethiopia's relations with her neighbours, namely Kenya, Djibouti and the Sudan.
129.	It would be unrealistic on our part to hope that the present ruling clique in Mogadishu would see reason and join the co-operative network that is so happily developing among all the other States of the Horn of Africa. We are, however, gratified by the knowledge that the people of Somalia, whose genuine desire to live in peace and active co-operation with their Mothers and sisters in the neighbouring countries has been momentarily distorted by the deranged Merihan clique, will continue to strive for the achievement of the noble aspirations of harmony and prosperity.
130.	To those who might mistake our commitment to peace and co-operation for docile submission to persistent provocations, let me clearly and unambiguously sound a solemn warning. Ethiopia has so far consistently exercised patience and restraint. But its patience and restraint should not be presumed to be inexhaustible. Inasmuch as the preservation of its independence, sovereignty, national unity and territorial integrity, and of its revolution, is the sine qua non of its national survival, Ethiopia will not hesitate to take all and any measures necessary to ensure their protection.

